645 F.3d 1096 (2011)
Damon COOKE, Petitioner-Appellant,
v.
Jose SOLIS, Warden, California Training Facility-Central; Board of Prison Terms; A. Kane, Respondents-Appellees.
No. 06-15444.
United States Court of Appeals, Ninth Circuit.
May 31, 2011.
Amy F. Morton, Esquire, Morton & Russo, Vallejo, CA, Michael Satris, Esquire, Law Office of Michael Satris, Bolinas, CA, for Petitioner-Appellant.
Jessica Nicole Blonien, Office of the California Attorney General, Sacramento, CA, Elizabeth S. Kim, Esquire, Office of the California Attorney General, Oakland, CA, for Respondents-Appellees.
*1097 Before: STEPHEN REINHARDT, KIM McLANE WARDLAW, and MILAN D. SMITH, JR., Circuit Judges.

ORDER
Appellant's motion to file the supplemental brief lodged with the Clerk's office is GRANTED. In light of the Supreme Court's opinion in Swarthout v. Cooke, ___ U.S. ____, 131 S.Ct. 859, 178 L.Ed.2d 732, dated January 24, 2011, the district court's order denying the writ of habeas corpus is AFFIRMED.